NO. 07-00-0230-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                    JANUARY 3, 2001

                          ______________________________


                    MICHAEL CLIFFORD MCLESTER, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

              FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

               NO. 32294-A; HONORABLE DAVID L. GLEASON, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


       In this proceeding, appellant Michael Clifford McLester seeks to appeal an

adjudication of guilt for the offense of burglary after the trial court found he violated the

terms of his community supervision. Finding no merit to this appeal, we affirm.


       Appellant’s original plea of guilty was made on August 13, 1993. The court deferred

adjudication of appellant’s guilt conditioned on eight years community supervision under
conditions set out by the court, including the payment of an $800 fine. Upon motion of the

State to revoke his community supervision and adjudicate his guilt, the trial court held a

hearing on October, 5, 1995. Appellant pled true to the State’s allegations and on the

prosecutor’s recommendation, the court continued his community supervision, adding the

requirement he participate in a drug treatment program called SAFPF.


       Another hearing was held October 19, 1998, on the State’s further motion to

adjudicate appellant’s guilt, in which it alleged the violation of nine conditions of his

community supervision. The court again continued his community supervision, extending

the term to ten years and additional participation in SAFPF. The State’s third motion to

adjudicate guilt, alleging five violations of the conditions imposed on appellant, was held

April 13, 2000. After this hearing, the court adjudicated his guilt and sentenced appellant

to ten years confinement in the Institutional Division of the Texas Department of Criminal

Justice. Hence, this appeal.


       In presenting appellant’s appeal, appointed counsel has filed a brief in which he has

certified that, in compliance with Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969), he

has diligently reviewed the record and determined that, in his opinion, the record reflects

no reversible error or grounds upon which an appeal can be predicated. Thus, he

concludes, the appeal is without merit and is frivolous. In compliance with High v. State,

573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel has analyzed the record, made



                                             2
references to the record, and candidly discussed why, under the controlling authorities,

there is no error in the court's judgment.


       Counsel has certified that he has served a copy of the brief on appellant and

informed him that, in counsel's view, the appeal is without merit. He has also attached a

copy of a letter by which he notified appellant of his right to review the record and to file

a pro se brief if he wishes to do so. See Johnson v. State, 885 S.W.2d 641, 646

(Tex.App.--Waco 1994, writ ref’d). Appellant has neither filed a pro se brief nor requested

an extension of time within which to do so.


       We have also made our own careful examination of the record to determine if there

are arguable grounds which might support the appeal. See Stafford v. State, 813 S.W.2d
503, 511 (Tex.Crim.App. 1991). We have found no such grounds and agree with counsel

that the appeal is without merit and is, therefore, frivolous. Johnson, 885 S.W.2d at 647.

Accordingly, the judgment of the trial court is affirmed. We also grant counsel’s motion to

withdraw.



                                                  John T. Boyd
                                                   Chief Justice

Do not publish.




                                              3